56 F.3d 1531
312 U.S.App.D.C. 461
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.H. Jay SPIEGEL, Appellant,v.Bruce BABBITT, et al., Appellees.
No. 94-5184.
United States Court of Appeals, District of Columbia Circuit.
May 31, 1995.

Before:  GINSBURG, SENTELLE, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, the briefs filed by the parties, and on the parties' oral arguments presented on May 16, 1995.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the decision of the district court be affirmed with respect to Counts I and III, substantially for the reasons stated by the district court in its memorandum opinion and order filed May 27, 1994.  The district court properly determined that the written determination prepared to justify the overnight docking restriction at Washington Harbor satisfies the requirement of 36 C.F.R. 1.15(c) and that rulemaking procedures were not required.  Count III of the complaint fails because it is impermissibly vague.  It is


3
FURTHER ORDERED that the portion of the district court's memorandum opinion and orders dated May 27, 1994, and June 30, 1994, deciding the merits of Count II be vacated and remanded.  Appellant lacked standing to bring his claim concerning the commercial zone.  The district court should therefore dismiss Count II of the complaint.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.